


110 HRES 147 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. King of Iowa (for
			 himself, Mr. Franks of Arizona,
			 Mr. Hensarling,
			 Mrs. Myrick,
			 Mr. Pearce,
			 Mr. Wilson of South Carolina,
			 Mr. Miller of Florida,
			 Mr. Gingrey,
			 Mr. Walberg,
			 Mr. Pence,
			 Mr. Shadegg,
			 Mr. Sali, Mr. Saxton, and Mr.
			 Radanovich) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States is committed to victory in the global
		  War on Terror and committed to victory on that battlefield in the War on Terror
		  that is Iraq.
	
	
		Whereas Congress respects the constitutional authorities
			 given the President in Article II, section 2 of the Constitution which states
			 that The President shall be commander in chief of the Army and Navy of
			 the United States;
		Whereas the United States strategy and operations in Iraq
			 can only be sustained and achieved with support from the American people and
			 with a level of bipartisanship;
		Whereas it is in the national security interest of the
			 United States that a democratic Iraq be able to govern, sustain, and defend
			 itself;
		Whereas a United States military departure from Iraq
			 before Iraq can govern, sustain, and defend itself will likely lead to a failed
			 state and consequently a safe haven for Islamic radicals, including al Qaeda
			 and Hezbollah, who are determined to attack the United States and her allies
			 domestically and abroad;
		Whereas a United States departure from Iraq before Iraq
			 can govern, sustain, and defend itself may lead to a broader regional conflict,
			 possibly involving Syria, Iran, Saudi Arabia, and Turkey, and may result in the
			 United States having to return to the region at greater cost in American
			 lives;
		Whereas a United States departure from Iraq before Iraq
			 can govern, sustain, and defend itself will lead to massive humanitarian
			 suffering, including widespread ethnic killings and countless refugees and
			 internally displaced persons, many of whom will be tortured and killed for
			 having assisted Coalition forces;
		Whereas a United States departure from Iraq before Iraq
			 can govern, sustain, and defend itself will embolden the enemies of the United
			 States and cause friend and foe of the United States alike to doubt the
			 determination of the United States to defend its national security interests
			 and to defeat terrorism;
		Whereas despite successful elections and a constitutional
			 referendum in Iraq in 2005, in which large numbers of Iraqis participated,
			 violence between numerous groups competing for power in Iraq increased in
			 2006;
		Whereas the Commander in Chief, following lengthy
			 consultations and advice offered from a wide variety of expert sources in and
			 out of government, has proposed a new plan for Iraq to bring the violence under
			 control and achieve success;
		Whereas the chances of success of the new plan of the
			 Commander in Chief, while not guaranteed, are likely better than either the
			 status quo or a precipitous withdrawal of United States and Coalition forces
			 from Iraq;
		Whereas the bi-partisan Iraq Study Group, on page 73 of
			 its report, stated that it could support a short-term redeployment or
			 surge of American combat forces to stabilize Baghdad, or to speed up the
			 training and equipping mission, if the U.S. Commander in Iraq determines that
			 such steps would be effective;
		Whereas the new Multi-National Force Commander-Iraq,
			 General David Petraeus, and the new Combatant Commander of Central Command,
			 Admiral William Fallon, have endorsed the plan of the Commander in
			 Chief;
		Whereas former Secretary of State James A. Baker III,
			 co-chairman of the Iraq Study Group, on January 30, 2007, told the Senate
			 Foreign Relations Committee the President’s plan ought to be given a
			 chance; and
		Whereas Members of Congress on both sides of the aisle
			 have at various times called upon the Commander in Chief to add additional
			 troops in Iraq to be able to clear and hold areas in Iraq previously held by
			 insurgents: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)the consequences
			 of failure in Iraq pose a serious threat to security of the American people and
			 the security and economic interests of the United States; and
				(B)the United States
			 must remain committed to helping the Government of Iraq establish a nation that
			 can govern, sustain, and defend itself; and
				(2)the House of
			 Representatives supports the members of the United States Armed Forces and
			 their mission in Iraq and in the global War on Terror and is committed to
			 providing the Armed Forces with the moral and tangible support necessary to
			 complete the mission and secure victory.
			
